DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the propellant on the body axially between the plurality of shaped charges and the second axial end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean (USP 5,355,802) in view of Grove et al. (US 2012/0018156) in further view of Hill et al. (USP 7,810,569).
	With respect to claim 1, Petitjean disclose a perforating gun for perforating a subterranean well casing containing well fluids, comprising: a body (31) having a first axial end (the top end) and a second axial end (the bottom end), the second axial end disposed opposite the first axial end, wherein the perforating gun has an operational orientation, and in the operational orientation the second axial end is disposed downhole of the first axial end (see figure 3); a plurality of shaped charges mounted within the body (33A, 33B, 33C) between the first axial end and the second axial end, each shaped charge having an amount of an explosive material; at least one initial propellant (59) configured to produce a volume of gas at an elevated pressure upon firing (see column 5 lines 13-35), and configured to drive the well fluids away from the plurality of shaped charges upon being fired (see column 5 lines 13-35, wherein the gas zone that is created would do this); and an actuating mechanism (39, 47, 37), in communication with each shaped charge and the at least one initial propellant, wherein the actuating mechanism is configured to fire the at least one initial propellant before firing any of the plurality of shaped charges to cause the volume of elevated pressure gas to drive the well fluids away from the plurality of shaped charges for a period of time, and to fire the plurality of shaped charges within the period of time (see column 5 lines 13-48).  Petitjean does not disclose the propellant is disposed on the body axially between the plurality of shaped charges and the second axial end.  Grove et al. disclose propellant (30) below the perforating gun (see figure 1) for generating a gas cushion in an upward direction (see figure 1 and paragraphs 22-24).  As both Petitjean and Grove et al. disclose propellant for generating gas around shaped charges, it would have been obvious to one before the effective filing date of the claimed invention to have substituted the location of the propellant from between the shaped charges to below them for the for predictable result of generating gas around the gun.  The combination would drive the well fluids away from the second axial end toward the first axial end.  Petitjean in view of Grove does not disclose the propellant is disposed on the body.  Hill et al. disclose that two known positions for propellant include propellant 46 placed around the carrier configured into a sleeve-like shape that shrouds the carrier (see column 3 lines 11-30) or propellant material molded into a body onto a frame 79 (see figure 6).  As Hill et al. disclose that a propellant shroud about the shaped charges is one of a finite number of positions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Petitjean and included the propellant in a shroud as shown in Hill et al. figure 2, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
With respect to claim 9, Petitjean disclose a well casing perforation system for perforating a well casing within a subterranean well, the well casing containing a well fluid, and the well casing having an inner passage defined by an inner surface, comprising: a perforating gun (31) having a body having a first axial end and a second axial end, the second axial end disposed opposite the first axial end, and an outer radial surface, wherein the perforating gun is configured to be received within the well casing (see column 4 lines 47-61) with an annular region of well fluid disposed between the outer radial surface of the body and the inner surface of the well casing inner passage (see column 2 lines 51-62) and with the second axial end disposed downhole of the first axial end, the perforating gun further including a plurality of shaped charges (33A, 33B, 33C) mounted within the body between the first axial end and the second axial end, and at least one initial propellant (59) disposed on the body configured to produce a volume of gas at an elevated pressure upon firing and disposed to produce the volume of gas in the annular region (see column 5 lines 13-35); and a controller (see column 5 lines 13-35) configured to selectively cause the perforating gun to actuate when the perforating gun is disposed within the well casing, which actuation of the perforating gun includes first causing the at least one initial propellant to fire and to cause the volume of elevated pressure gas to drive the well fluids away from the plurality of shaped charges for a period of time, and second causing the plurality of shaped charges to fire during the period of time (see column 5 lines 13-48).  Petitjean does not disclose the propellant is disposed on the body axially between the plurality of shaped charges and the second axial end.  Grove et al. disclose propellant (30) below the perforating gun (see figure 1) for generating a gas cushion in an upward direction (see figure 1 and paragraphs 22-24).  As both Petitjean and Grove et al. disclose propellant for generating gas around shaped charges, it would have been obvious to one before the effective filing date of the claimed invention to have substituted the location of the propellant from between the shaped charges to below them for the for predictable result of generating gas around the gun.  The combination would drive the well fluids away from the second axial end toward the first axial end.  Petitjean in view of Grove does not disclose the propellant is disposed on the body.  Hill et al. disclose that two known positions for propellant include propellant 46 placed around the carrier configured into a sleeve-like shape that shrouds the carrier (see column 3 lines 11-30) or propellant material molded into a body onto a frame 79 (see figure 6).  As Hill et al. disclose that a propellant shroud about the shaped charges is one of a finite number of positions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Petitjean and included the propellant in a shroud as shown in Hill et al. figure 2, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
With respect to claim 14, Petitjean disclose a method of perforating a well casing within a subterranean well, the well casing containing a well fluid, and the well casing having an inner passage, the method comprising: providing a perforating gun (31) having a body, the body having a first axial end (top end) and a second axial end (bottom end) disposed opposite the first axial end, a plurality of shaped charges (33A, 33B, 33C) mounted within the body between the first axial end and the second axial end, and at least one initial propellant (59) disposed on the body, wherein the perforating gun body has an exterior surface proximate the plurality of shaped charges (see figure 3); disposing the perforating gun within the well casing inner passage with the second axial end of the perforating gun body downhole of the first axial end of the perforating gun (see figure 3), and at a position where a diameter of the body exterior surface is less than an inner diameter of the well casing inner passage (see column 4 lines 47-61), at which position an annular region is disposed around the perforating gun and between the perforating gun and the well casing (see column 4 lines 47-61), and the annular region is filled with said well fluid (see column 4 line 67-column 5 line 12); driving the well fluid out of the annular region by firing the at least one initial propellant, the propellant firing producing an amount of gas in the annular region at an elevated pressure relative to the well fluid (see column 5 lines 13-48), the amount of gas in the annular region at said elevated pressure maintaining in a manner the maintains the well fluid out of the annular region for a period of time (see column 5 lines 13-48); and perforating the well casing by firing the plurality of shaped charges during the period of time in which the well fluid is maintained out of the annular region (see column 5 lines 36-48).  Petitjean does not disclose the propellant is disposed on the body axially between the plurality of shaped charges and the second axial end.  Grove et al. disclose propellant (30) below the perforating gun (see figure 1) for generating a gas cushion in an upward direction (see figure 1 and paragraphs 22-24).  As both Petitjean and Grove et al. disclose propellant for generating gas around shaped charges, it would have been obvious to one before the effective filing date of the claimed invention to have substituted the location of the propellant from between the shaped charges to below them for the for predictable result of generating gas around the gun.  The combination would drive the well fluids away from the second axial end toward the first axial end.  Petitjean in view of Grove does not disclose the propellant is disposed on the body.  Hill et al. disclose that two known positions for propellant include propellant 46 placed around the carrier configured into a sleeve-like shape that shrouds the carrier (see column 3 lines 11-30) or propellant material molded into a body onto a frame 79 (see figure 6).  As Hill et al. disclose that a propellant shroud about the shaped charges is one of a finite number of positions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Petitjean and included the propellant in a shroud as shown in Hill et al. figure 2, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
	With respect to claim 2, Petitjean disclose wherein the at least one initial propellant is a solid propellant (59).
With respect to claim 3, Petitjean does not specifically disclose at least one of potassium perchlorate, ammonium perchlorate, or barium perchlorate.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected at least one of potassium perchlorate, ammonium perchlorate, or barium perchlorate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 7, 12, and 16, Petitjean does not disclose the actuating mechanism is mechanically actuated.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used a mechanical actuation, since it is admitted prior art of the equivalence of electrical and mechanical actuation mechanisms for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art.
With respect to claims 8, 13, and 18, Petitjean disclose wherein the actuating mechanism is electrically actuated (via 43).
	With respect to claim 19, Petitjean disclose wherein the electrically operated actuating mechanism is engaged by a signal sent from a well control station (see column 4 lines 47-61).
With respect to claims 20 and 21, Petitjean does not disclose the actuating mechanism is pressure actuated.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used pressure actuation, since it is admitted prior art of the equivalence of electrical and pressure actuation mechanisms for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art.

4.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean in view of Grove et al. in further view of Hill in further view of Umphries et al. (USP 8,910,556).
	With respect to claim 17, Petitjean in view of Grove in view of Hill et al. does not disclose the details of the mechanical actuating mechanism.  Umphries disclose that it is known to actuate a perforating gun with a drop bar mechanism (see column 1 lines 37-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Petitjean in view of Grove in view of Hill et al. by using a drop bar as taught by Umphries in order to actuate the perforating gun.

Response to Arguments
5.	Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. 
 	The Applicant has amended the claims to include the limitation of the propellant being downhole from the perforating gun.  This feature is known as taught in Grove et al. and shown above.  Adding the propellant at the bottom of the tool allows the gas to move from the downhole direction to the uphole direction around the perforating gun.  Therefore, as noted above, it would have been obvious to have modified Petitjean and included the propellant in this known position.  
It is taken to be admitted that electrical and mechanical actuation mechanisms are equivalent for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art as Applicant has not timely traversed the Examiner’s statement of Official Notice. 
It is taken to be admitted that electrical and pressure actuation mechanisms are equivalent for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art as Applicant has not timely traversed the Examiner’s statement of Official Notice.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672